POWER OF ATTORNEY The undersigned Trustees of Rainier Investment Management Mutual Funds (the “Trust”) hereby appoint John W. O’Halloran and Leonard P. Brennan, each individually as attorney-in-fact and agent, with the power to execute and to file any of the documents referred to below relating to the registration of the Trust’s securities under the Securities Act of 1933, as amended (the “Securities Act”), including: the Trust’s Registration Statement on Form N-14 or Form N-1A, and any all amendments thereto, including all exhibits; and any documents required to be filed with respect thereto with any regulatory authority, including applications for exemptive order rulings.Each of the undersigned grants to the said attorneys full authority to do every act necessary to be done in order to effectuate the same as fully, to all intents and purposes, as he could do if personally present, thereby ratifying all that said attorney-in-fact and agent may lawfully do or cause to be done by virtue hereof. The undersigned Trustees hereby execute this Power of Attorney as of this 3rd day of June, 2010. Name Title /s/John W. O’Halloran Trustee, CEO and Treasurer John W. O’Halloran /s/James E. Diamond, Jr. Trustee James E. Diamond, Jr. /s/John W. Ferris Trustee John W. Ferris /s/Gary L. Sundem Trustee Gary L. Sundem
